PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Mahoney, James, J.
Application No. 15/844,606
Filed: December 17, 2017
For: SYSTEM AND COMPUTER PROGRAM FOR ANALYZING AND MANAGING HEALTH, FITNESS AND NUTRITIONAL WELLNESS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed November 22, 2021, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of February 19, 2021, which set a shortened statutory period for reply of three months. No extensions of time under 37 CFR 1.136(a) were filed.  A Notice of Abandonment was mailed September 13, 2021.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  
(1) the required reply, unless previously filed; 
(2) the petition fee as set forth in 37 CFR 1.17(m); and 
(3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  



As to item (1)

The amendment submitted on November 22, 2021 does not prima facie place the application in condition for allowance (see attached Advisory Action); thus, the proposed reply required for consideration of a petition under 37 CFR 1.137(a) must be a Notice of Appeal and appeal fee, a Request for Continued Examination and submission (37 CFR 1.114), or the filing of a continuing application under 37 CFR 1.53(b).   

As to item (2)

A review of the file indicates that petitioner has submitted a check in the amount of $1,050 on November 22, 2021, for the payment of the required petition fee but the Office could not process these payments due to insufficient funds in petitioner’s bank account. The Office acknowledges that petitioner has resubmitted the petition fee on November 27, 2021. However, a surcharge fee
of $50.00 is now required since the check could not be process due to insufficient funds. Therefore, petitioner must submit the $50 surcharge fee with a renewed petition in order to have the petition fee that was resubmitted on November 27, 2021, acceptable. As a result, item (2) is considered as not being fully satisfied.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 







/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions


ATTACHMENT:  Courtesy Copy of the Advisory Action



    
        
            
        
            
        
            
    

    
        1 http://portal.uspto.gov/. (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).